  Case 3:19-cv-00764-X Document 129 Filed 07/15/19                Page 1 of 4 PageID 3683


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 VEROBLUE FARMS USA INC.,                      §
    Plaintiff,                                 §
                                               §
  v.                                           §         CIVIL ACTION NO. 3:19-CV-00764-L
                                               §
 LESLIE A. WULF, BRUCE A. HALL, JAMES          §
 REA, JOHN REA, and KEITH DRIVER               §
    Defendants/Counterplaintiffs.              §


  THIRD-PARTY DEFENDANT NORMAN MCCOWAN’S UNOPPOSED MOTION
TO EXTEND DEADLINE TO REPLY TO THIRD-PARTY PLAINTIFFS’ RESPONSES
                TO MCCOWAN’S MOTIONS TO DISMISS

       Third-Party Defendant Norman McCowan (“McCowan”) moves to extend the time to file

his replies to (1) Defendants/Third-Party Plaintiffs’ Response and Brief in Opposition to Third-

Party Defendant Norman McCowan’s Motion Rule 12(b)(6) Motion to Dismiss the Third Party

Complaint [Dkt. 126]; and (2) Third-Party Plaintiffs’ Response and Brief in Opposition to Third-

Party Defendant Norman McCowan’s Motion to Dismiss Third-Party Claims Pursuant to the

Texas Citizens’ Participation Act [Dkt. 127] (collectively, the “Responses”), currently due on

July 17, 2019. McCowan seeks a two-day extension of his current deadline to reply to the

Responses from July 17, 2019 to July 19, 2019.

       1.      Defendants Leslie Wulf, Bruce Hall, James Rea, and John (Ted) Rea (collectively,

the “Third-Party Plaintiffs”) filed their Answer and Affirmative Defenses to the Amended

Complaint and Third-Party Claims [Dkt. 66]. In this same pleading, the Third-Party Plaintiffs

included a Third-Party Complaint asserting claims against seven new parties to the case, including

Norman McCowan.



THIRD-DEFENDANT NORMAN MCCOWAN’S UNOPPOSED MOTION
TO EXTEND DEADLINE TO REPLY TO THIRD-PARTY PLAINTIFFS’
RESPONSES TO MCCOWAN’S MOTIONS TO DISMISS – PAGE 1
  Case 3:19-cv-00764-X Document 129 Filed 07/15/19                  Page 2 of 4 PageID 3684


       2.       On May 31, 2019, McCowan filed a Rule 12(b)(6) Motion to Dismiss the Third-

Party Claims [Dkt. 113], and on June 1, 2019, McCowan filed a Motion to Dismiss the Third-Party

Claims Pursuant to the Texas Citizen’s Participation Act [Dkt. 127] (collectively, the “Motions to

Dismiss”).

       3.       McCowan agreed to an extension of the Third-Party Plaintiffs’ deadline to respond

to his Motions to Dismiss from June 21, 2019 and June 24, 2019, to July 3, 2019. Third-Party

Plaintiffs filed an Agreed Motion to Extend Deadline to File Response to Third Party Defendant

Norman McCowan’s Motions to Dismiss [Dkt. 115] (the “Agreed Motion”). On June 13, 2019,

this Court granted Third-Party Plaintiffs’ Agreed Motion and extended their response deadline to

July 3, 2019.

       4.       On July 3, 2019, Third-Party Plaintiffs filed their Responses to both of McCowan’s

Motions to Dismiss [Dkt. Nos. 126, 127].

       5.       Pursuant to Local Civil Rule 7.1, McCowan’s current deadline to file replies to the

Responses is July 17, 2019.

       6.       On July 15, 2019, McCowan and the Third-Party Plaintiffs agreed to a brief two-

day extension of his July 17, 2019 deadline for McCowan to file his replies. Accordingly,

McCowan requests that the Court enter an order extending the deadline for him to file replies to

the Responses to July 19, 2019, consistent with the Parties’ agreement.

       7.       The Third-Party Plaintiffs do not oppose the relief requested in this Motion.

       8.       McCowan does not submit this motion solely for purposes of delay, but so justice

may be done.




THIRD-DEFENDANT NORMAN MCCOWAN’S UNOPPOSED MOTION
TO EXTEND DEADLINE TO REPLY TO THIRD-PARTY PLAINTIFFS’
RESPONSES TO MCCOWAN’S MOTIONS TO DISMISS – PAGE 2
  Case 3:19-cv-00764-X Document 129 Filed 07/15/19               Page 3 of 4 PageID 3685


        For these reasons, McCowan respectfully requests this Court extend his deadline to reply

to the Responses from July 17, 2019 to July 19, 2019, and any further relief to which he may be

entitled.




THIRD-DEFENDANT NORMAN MCCOWAN’S UNOPPOSED MOTION
TO EXTEND DEADLINE TO REPLY TO THIRD-PARTY PLAINTIFFS’
RESPONSES TO MCCOWAN’S MOTIONS TO DISMISS – PAGE 3
  Case 3:19-cv-00764-X Document 129 Filed 07/15/19                 Page 4 of 4 PageID 3686


Dated: July 15, 2019

                                             Respectfully submitted,

                                             /s/ Nicole Williams

                                             Nicole Williams
                                             Texas Bar No. 24041784
                                             nicole.williams@tklaw.com

                                             William L. Banowsky
                                             Texas Bar No. 01697125
                                             bill.banowsky@tklaw.com

                                             Jasmine S. Wynton
                                             Texas Bar No. 24090481
                                             jasmine.wynton@tklaw.com

                                             THOMPSON & KNIGHT LLP
                                             One Arts Plaza
                                             1722 Routh Street, Suite 1500
                                             Dallas, Texas 75201
                                             (214) 969-1700
                                             (214) 969-1751 (facsimile)

                                             ATTORNEYS FOR PLAINTIFF,
                                             VEROBLUE FARMS USA INC.


                             CERTIFICATE OF CONFERENCE

        In accordance with LR 7.1(a), on July 15, 2019, Norman McCowan’s counsel contacted
counsel for the Third-Party Plaintiffs concerning the relief sought in this Motion, and Third-Party
Plaintiffs are unopposed to the relief sought in this Motion.

                                                    /s/ Nicole Williams
                                                    Nicole Williams


                                CERTIFICATE OF SERVICE

       This document was filed electronically on July 15, 2019, and, in compliance with Local
Civil Rule LR 5.1(d), a copy of this document has been served on all counsel of record.

                                                     /s/ Jasmine Wynton
                                                     Jasmine Wynton

THIRD-DEFENDANT NORMAN MCCOWAN’S UNOPPOSED MOTION
TO EXTEND DEADLINE TO REPLY TO THIRD-PARTY PLAINTIFFS’
RESPONSES TO MCCOWAN’S MOTIONS TO DISMISS – PAGE 4
